IN THE
                         TENTH COURT OF APPEALS

                                No. 10-15-00030-CR
                                No. 10-15-00031-CR

LEROY ROBINSON, JR.,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee



                         From the 13th District Court
                           Navarro County, Texas
                  Trial Court Nos. D35440-CR & D35441-CR


                         MEMORANDUM OPINION


      A jury convicted Appellant Leroy Robinson, Jr., of the offenses of possession of a

penalty-group 1 controlled substance in an amount of less than one gram and

obstruction/retaliation. The trial court assessed his punishment at nineteen months’

confinement in state jail and eighteen years’ imprisonment, respectively. These appeals

ensued. We affirm.
        Pursuant to Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400, 18 L. Ed. 2d
493 (1967), appellant’s court-appointed appellate counsel filed with this Court in each

case a brief and motion to withdraw, stating that his review of the record yielded no

grounds of error upon which an appeal can be predicated. Counsel’s briefs meet the

requirements of Anders as they present a professional evaluation demonstrating why

there are no arguable grounds to advance on appeal. See In re Schulman, 252 S.W.3d 403,

407 n.9 (Tex. Crim. App. 2008) (“In Texas, an Anders brief need not specifically advance

‘arguable’ points of error if counsel finds none, but it must provide record references to

the facts and procedural history and set out pertinent legal authorities.”) (citing Hawkins

v. State, 112 S.W.3d 340, 343-44 (Tex. App.—Corpus Christi 2003, no pet.)); Stafford v. State,

813 S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991).

        In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel Op.]

1978), appellant’s counsel has carefully discussed why, under controlling authority, there

is no reversible error in the trial court’s judgments. Counsel has informed this Court that

he has: (1) examined the record and found no arguable grounds to advance on appeal;

(2) served a copy of the briefs and counsel’s motions to withdraw on appellant; and (3)

informed appellant of his right to review the record and to file a pro se response. 1 See

Anders, 386 U.S. at 744, 87 S.Ct. at 1400; Stafford, 813 S.W.2d at 510 n.3; see also Schulman,




1 The Court of Criminal Appeals has held that “‘the pro se response need not comply with the rules of
appellate procedure in order to be considered. Rather, the response should identify for the court those
issues which the indigent appellant believes the court should consider in deciding whether the case
presents any meritorious issues.’” Schulman, 252 S.W.3d at 409 n.23 (quoting Wilson v. State, 955 S.W.2d
693, 696-97 (Tex. App.—Waco 1997, no pet.)).


Robinson v. State                                                                                Page 2
252 S.W.3d at 409 n.23. More than an adequate period of time has passed, and appellant

has not filed a pro se response.2 See Schulman, 252 S.W.3d at 409.

        Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.
75, 80, 109 S. Ct. 346, 349-50, 102 L. Ed. 2d 300 (1988). We have reviewed the entire record

and counsel’s briefs and have found nothing that would arguably support an appeal. See

Bledsoe v. State, 178 S.W.3d 824, 827-28 (Tex. Crim. App. 2005) (“Due to the nature of

Anders briefs, by indicating in the opinion that it considered the issues raised in the briefs

and reviewed the record for reversible error but found none, the court of appeals met the

requirement of Texas Rule of Appellate Procedure 47.1.”); Stafford, 813 S.W.2d at 509.

Accordingly, the judgments of the trial court are affirmed.

        In accordance with Anders, appellant’s attorney has asked this Court for

permission to withdraw as counsel for appellant. See Anders, 386 U.S. at 744, 87 S.Ct. at

1400; see also Schulman, 252 S.W.3d at 408 n.17 (quoting Jeffery v. State, 903 S.W.2d 776, 779-

80 (Tex. App.—Dallas 1995, no pet.) (“If an attorney believes the appeal is frivolous, he

must withdraw from representing the appellant. To withdraw from representation, the

appointed attorney must file a motion to withdraw accompanied by a brief showing the

appellate court that the appeal is frivolous.”)). We grant counsel’s motions to withdraw.



2In accordance with the Court of Criminal Appeals’ opinion in Kelly v. State, counsel prepared and sent to
Robinson an Appellant’s Motion for Access to Appellate Record. See Kelly v. State, 436 S.W.3d 313, 315 &
320 (Tex. Crim. App. 2014). Robinson signed the motion for access and sent it to this Court. We ordered
counsel to obtain and send Robinson copies of the clerk’s and reporter’s records and to simultaneously
notify this Court, the State, the trial court, and the trial court clerk when counsel had completed the task.
We received a notice from Robinson’s appellate counsel on August 27, 2015 that he had mailed, by certified
mail return receipt requested, to Robinson a copy of the clerk’s and reporter’s records.

Robinson v. State                                                                                     Page 3
Within five days of the date of this Court’s opinion, counsel is ordered to send a copy of

this opinion and this Court’s judgments to appellant and to advise him of his right to file

a petition for discretionary review.3 See TEX. R. APP. P. 48.4; see also Schulman, 252 S.W.3d

at 412 n.35; Ex parte Owens, 206 S.W.3d 670, 673 (Tex. Crim. App. 2006).




                                                           REX D. DAVIS
                                                           Justice


Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed October 29, 2015
Do not publish
[CR25]




3No substitute counsel will be appointed. Should appellant wish to seek further review of these cases by
the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for discretionary
review or must file a pro se petition for discretionary review. Any petition for discretionary review must
be filed within thirty days from the date of this opinion or from the date the last timely motion for rehearing
was overruled by this Court. See TEX. R. APP. P. 68.2. Any petition and all copies of the petition for
discretionary review must be filed with the Clerk of the Court of Criminal Appeals. See id. at R. 68.3. Any
petition for discretionary review should comply with the requirements of rule 68.4 of the Texas Rules of
Appellate Procedure. See id. at R. 68.4; see also Schulman, 252 S.W.3d at 409 n.22.

Robinson v. State                                                                                      Page 4